 

WARRANT EXCHANGE AGREEMENT

 

This Warrant Exchange Agreement (this “Agreement”) is dated as of June ___ 2017
(the “Effective Date”), among Uni-Pixel, Inc. a Delaware corporation (the
“Company”), and ____________________ (the “Holder”).

 

WHEREAS, reference is hereby made to that certain Securities Purchase Agreement,
dated January 17, 2017 (the “Securities Purchase Agreement”), pursuant to which,
among other things, the Holder acquired that certain Warrant to Purchase Common
Stock, dated January 20, 2017, to purchase such aggregate number of shares of
Common Stock (as defined in the Securities Purchase Agreement) of the Company as
set forth on the signature page of the Holder attached hereto (the “Original
Warrant”). Capitalized terms not defined herein shall have the meaning as set
forth in the Securities Purchase Agreement.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the
“Securities Act”), the Company desires to exchange with the Holder, and the
Holder, desires to exchange with the Company, the Original Warrant for the
Exchange Warrants (as defined below).

 

WHEREAS, concurrently herewith, the Company is entering into agreements with
holders of warrants to purchase Common Stock dated January 20, 2017 (each, an
“Other Holder” and together with the Holder, the “Holders”, such warrants to be
exchanged, each an “Other Warrant”) and such agreements, each an “Other
Agreement”) substantially in the form of this Agreement (other than with respect
to the identity of the Holder, any provision regarding the reimbursement of
legal fees and proportional changes reflecting the different holdings of such
Other Holders).

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Holder agree as
follows (with capitalized terms used here in and not otherwise defined having
the meanings set forth in the Original Warrant):

 

1. Exchange of the Original Warrant.

 

On the terms and subject to the conditions set forth herein, the Holder shall
sell, assign, deliver and transfer to the Company all of its right, title and
interest in and to the Original Warrant in exchange for two new warrants (the
“Exchange”), the first of which shall be for an equivalent number of shares of
Common Stock that are exercisable under the Original Warrant as of immediately
prior to the Effective Date upon the occurrence of the Initial Exercisability
Date (as such term as defined in the Original Warrant), as set forth on the
signature page of the Holder attached hereto, and an exercise price of $1.30 per
share and without any subsequent adjustment to such exercise price (the “$1.30
Exchange Warrant”), and the second of which shall be for 5.074994 times the
number of shares of Common Stock that are exercisable under the Original Warrant
as of immediately prior to the Effective Date upon the occurrence of the Initial
Exercisability Date, rounded to the nearest whole share, as set forth on the
signature page of the Holder attached hereto, with an exercise price of
$0.351633 and without any subsequent adjustment to such exercise price (the
“$0.35 Exchange Warrant”, and together with the $1.30 Exchange Warrant,
collectively referred to as the “Exchange Warrant”, and as exercised,
collectively, the “Exchange Warrant Shares”), in each case, without regard to
any limitations on exercise set forth therein. The $1.30 Exchange Warrant shall
be in the form attached hereto as Exhibit A and shall be exercisable for the
same periods as the Original Warrant. The $0.35 Exchange Warrant shall be in the
form attached hereto as Exhibit B and shall be immediately exercisable until the
following Exercisability Termination Dates (as defined in the $0.35 Exchange
Warrant) (or such later date as elected by the Company with respect thereto,
subject to the Company making the same election in the same proportions to each
Other Holder of a $0.35 Exchange Warrant (as defined in each Other Agreement)
(each, an “Other $0.35 Exchange Warrant”)):

 

   

  

 

(a) 40% of the shares shall be exercisable until 20 Business Days after the
Effective Date;

 

(b) 20%-third of the shares shall be exercisable until 45 Business Days from the
Effective Date; and

 

(c) 40% of the shares shall be exercisable until 60 Business Days from the
Effective Date.

 

Delivery of the Exchange Warrants shall be conditioned upon surrender of the
Original Warrant (or delivery of evidence reasonably satisfactory of loss,
theft, or destruction of the Original Warrant, accompanied by a customary and
reasonable indemnity and surety bond, if requested by the Company).

 

2. Representations and Warranties.

 

(a) Mutual Representations and Warranties. Each party hereto hereby makes the
following representations and warranties to the other party hereto:

 

(i) It is duly organized and validly existing, in good standing under the laws
of its jurisdiction of incorporation or organization.

 

(ii) (A) It has full power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby, and (B) the person who has
executed this Agreement on its behalf is duly authorized to do so and thereby
bind the party on whose behalf he or she is purporting to act.

 

(iii) This Agreement is its valid and binding agreement, enforceable against it
in accordance with its terms.

 

(iv) Neither the execution and delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will violate, result in a breach of any
of the terms or provisions of, constitute a default (or any event that, with the
giving of notice or the passage of time or both would constitute a default)
under, accelerate any obligations under, or conflict with, (i) its charter,
articles or certificate of incorporation, partnership agreement or bylaws (or
other organizational documents), if applicable, or any agreement, indenture or
other instrument to which it is a party or by which it or its properties are
bound, (ii) any judgment, decree, order or award or any court, governmental body
or arbitrator to which it is subject or (iii) any law, rule or regulation
applicable to it.

 

  2 

  

 

(b) Representations, Warranties and Covenants of the Company. The Company hereby
represents, warrants and covenants to the Holder that:

 

(i) The Exchange Warrants are duly authorized and, upon issuance in accordance
with the terms hereof, shall be validly issued and free from all taxes, liens
and charges with respect to the issue thereof. As of the Effective Date, the
Company shall have duly authorized and reserved for issuance a number of shares
of Common Stock which equals the number of Exchange Warrant Shares issuable upon
exercise of the Exchange Warrants. Upon exercise in accordance with the Exchange
Warrants, the Exchange Warrant Shares will be validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.

 

(ii) The Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency or
any regulatory or self-regulatory agency or any other person, including, without
limitation, any other security holders of the Company, in order for it to
execute, deliver or perform any of its obligations under or contemplated by this
Agreement. All consents, authorizations, orders, filings and registrations which
the Company is required to obtain pursuant to the preceding sentence have been
obtained or effected on or prior to the date hereof.

 

(iii) The exchange of the Original Warrant for the Exchange Warrants is being
consummated pursuant to Sections 3(a)(9) and Rule 149 of the Securities Act and
no other consideration has or will be paid to the Company for the Exchange
Warrants to effect the Exchange hereunder. The Company has not engaged in any
general solicitation or engaged or agreed to compensate any broker or agent in
connection with the transactions contemplated by this Agreement. None of the
Company, its subsidiaries, any of their affiliates, and any person acting on
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would require registration of any of the Exchange Warrant Shares or the Exchange
Warrants (collectively, the “Exchange Securities”) under the Securities Act or
cause this Exchange to be integrated with prior offerings by the Company for
purposes of any applicable stockholder approval provisions.

 

(iv) The Company is not, and has never been, an issuer identified in, or subject
to, Rule 144(i) under the Securities Act.

 

(v) The Company confirms that neither it nor any other person acting on its
behalf has provided the Holder or their agent or counsel with any information
that constitutes or could reasonably be expected to constitute material,
nonpublic information. The Company understands and confirms that the Holder will
rely on the foregoing representation in effecting transactions in securities of
the Company. All disclosure provided to the Holder regarding the Company and its
Subsidiaries, their businesses and the transactions contemplated hereby,
including the schedules to this Agreement, furnished by or on behalf of the
Company or any of its Subsidiaries is true and correct and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. Each press release issued by the
Company or any of its Subsidiaries during the twelve (12) months preceding the
date of this Agreement did not at the time of release contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, liabilities,
prospects, operations (including results thereof) or conditions (financial or
otherwise), which, under applicable law, rule or regulation, requires public
disclosure at or before the date hereof or announcement by the Company but which
has not been so publicly announced or disclosed.

 

  3 

  

 

(c) Representations, Warranties and Covenants of the Holder. The Holder hereby
represents and warrants to the Company that the Holder: (i) is the sole legal
and beneficial owner of the Original Warrant free and clear of any liens,
encumbrances, pledges, security interests or other restrictions or claims of
third parties, (ii) is an “accredited investor” (as defined in Regulation D
under the Act) and is acquiring the Exchange Warrants for its own account and
not with a view to any distribution thereof except in compliance with the
Securities Act; (iii) is not an “affiliate” of the Company (as defined in Rule
144 under the Securities Act), (iv) has made all investigations that it deems
necessary or desirable in connection with the transactions contemplated by this
Agreement and has had an opportunity to ask questions of and receive answers
from the Company and (v) has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of its
investment in the Exchange Warrants.

 

(d) Survival. All representations, warranties and agreements of each party
hereto shall survive the consummation of the Exchange.

 

3. Covenants.

 

(a) Disclosure of Transactions and Other Material Information. The Company
shall, on or before 9:00 a.m., New York City Time, on the first Business Day
after the Effective Date, issue a current report on Form 8-K (“the Form 8-K”)
disclosing all material terms of the transactions contemplated hereby. From and
after the issuance of the Form 8-K, the Holder shall not be in possession of any
material, nonpublic information received from the Company, any of its
subsidiaries or any of its respective officers, directors, employees or agents,
that is not disclosed in the Form 8-K. The Company shall not, and shall cause
each of its subsidiaries and each of their respective officers, directors,
employees and agents, not to, provide the Holder with any material, nonpublic
information regarding the Company or any of its subsidiaries from and after the
filing of the Form 8-K without the express written consent of the Holder. To the
extent that the Company delivers any material, non-public information to the
Holder without the Holder’s express prior written consent, the Company hereby
covenants and agrees that the Holder shall not have any duty of confidentiality
to the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agent with respect to, or a duty to the to
the Company, any of its Subsidiaries or any of their respective officers,
directors, employees, affiliates or agent or not to trade on the basis of, such
material, non-public information. The Company shall not disclose the name of the
Holder in any filing, announcement, release or otherwise, unless such disclosure
is required by law or regulation. In addition, effective upon the filing of the
Form 8-K, the Company acknowledges and agrees that any and all confidentiality
or similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and the Holder or any of its
affiliates, on the other hand, shall terminate and be of no further force or
effect. The Company understands and confirms that the Holder will rely on the
foregoing representations in effecting transactions in securities of the
Company.

 

  4 

  

 

(b) Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “blue sky” laws of the states
of the United States following the date hereof, if any.

 

(c) Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the Exchange Warrant Shares upon each
trading market upon which the Common Stock is then listed or designated for
quotation (as applicable) (subject to official notice of issuance) and shall
maintain such listing of all the Exchange Warrant Shares from time to time
issuable under the terms of the Exchange Warrants. The Company shall pay all
fees and expenses in connection with satisfying its obligations under this
Section 3(c).

 

(d) Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Exchange Warrants (and, assuming a cashless exercise
of the Exchange Warrants, the Exchange Warrant Shares) may be tacked onto the
holding period of the Original Warrant and shall, consequently, be deemed to
have been issued as of January 20, 2017 for purposes of Rule 144 and the Company
agrees not to take a position contrary to this Section 3(d). The Company agrees
to take all actions, including, without limitation, the issuance by its legal
counsel of any necessary legal opinions, necessary to issue Exchange Warrant
Shares that are freely tradable on the Principal Market without restriction and
not containing any restrictive legend without the need for any action by the
Holder and at the Company’s expense.

 

4. Miscellaneous.

 

(a) Further Assurances. Each party hereto shall promptly execute and deliver
such further agreements and instruments, and take such further actions, as the
other party may reasonably request in order to carry out the purpose and intent
of this Agreement.

 

(b) Governing Law; Jurisdiction; Jury Trial. This Agreement shall be governed by
and construed and enforced in accordance with, and all questions concerning the
construction, validity, interpretation and performance of this Agreement shall
be governed by, the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
the Company at the address for such notices to it under this Agreement and
agrees that such service shall constitute good and sufficient service of process
and notice thereof. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

  5 

  

 

(c) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

(d) Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the parties hereto and the respective successors and assigns of the parties.
Nothing in this Agreement, express or implied, is intended to confer upon any
party, other than the parties hereto or their respective successors and assigns,
any rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

 

(e) Complete Agreement. This Agreement, together with the Securities Purchase
Agreement and the other Transaction Documents (collectively, the “Exchange
Documents”) represents the entire agreement and understandings between the
parties concerning the Exchange and the other matters described herein and
therein and supersedes and replaces any and all prior agreements and
understandings solely with respect to the subject matter hereof and thereof.
Except as expressly set forth herein, nothing herein shall amend, modify or
waive any term or condition of the other Exchange Documents.

 

(e) Expenses; Fees. The Company shall reimburse the Holder for its legal fees
and expenses in connection with the preparation and negotiation of this
Agreement and transactions contemplated thereby, in an amount not to exceed
$7,500, to be paid on or prior to the date hereof (the “Holder Counsel
Expense”). The Holder Counsel Expense shall be paid by the Company whether or
not the transactions contemplated by this Agreement are consummated. Except as
specifically set forth herein, each party hereto shall bear its own costs and
expenses, including, without limitation, attorneys’ fees, incurred in connection
with this Agreement and the transactions contemplated hereby.

 

(f) Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. The Company shall indemnify and hold harmless the Holder from any
liability for any commission or compensation in the nature of a finders’ fee
(and the reasonable costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

  6 

  

 

(g) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be as set forth in the Securities Purchase Agreement
or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 

(h) Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Holder.

 

(i) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
so long as this Agreement as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 

(j) Interpretation. Unless the context of this Agreement clearly requires
otherwise, (i) references to the plural include the singular, the singular the
plural, the part the whole, (ii) references to any gender include all genders,
(iii) “including” has the inclusive meaning frequently identified with the
phrase “but not limited to” and (iv) references to “hereunder” or “herein”
relate to this Agreement.

 

(k) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

  7 

  

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Independent Nature of Holder’s Obligations and Rights. The obligations of
the Holder under this Agreement are several and not joint with the obligations
of any Other Holder, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any Other Agreement.
Nothing contained herein or in any Other Agreement, and no action taken by the
Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and Other Holders are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement or any Other Agreement and the
Company acknowledges that, to the best of its knowledge, the Holder and the
Other Holders are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement or any Other
Agreement. The Company and the Holder confirm that the Holder has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The Holder shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Agreement, and it shall not be necessary for any
Other Holder to be joined as an additional party in any proceeding for such
purpose.

 

(n) Equal Treatment Acknowledgement; Most Favored Nations. The parties hereto
hereby acknowledge and agree that, in accordance with the Securities Purchase
Agreement, the Company is obligated to present the terms of this offering to
each Other Holder; provided that each Other Agreement shall be negotiated
separately with each Other Holder and shall not in any way be construed as the
Holder or any Other Holder acting in concert or as a group with respect to the
purchase, disposition or voting of securities of the Company or otherwise. The
Company hereby represents and warrants as of the date hereof and covenants and
agrees that none of the terms offered to any Person with respect to the
Exchange, including, without limitation with respect to any consent, release,
amendment, settlement, or waiver relating to any Exchange (each an “Settlement
Document”), is or will be more favorable to such Person (other than any
reimbursement of legal fees) than those of the Holder and this Agreement. If,
and whenever on or after the date hereof, the Company enters into a Settlement
Document, then (i) the Company shall provide notice thereof to the Holder
immediately following the occurrence thereof and (ii) the terms and conditions
of this Agreement shall be, without any further action by the Holder or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the Holder shall receive the benefit of the more
favorable terms and/or conditions (as the case may be) set forth in such
Settlement Document, provided that upon written notice to the Company at any
time the Holder may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Agreement shall apply to the Holder as it was in effect immediately prior
to such amendment or modification as if such amendment or modification never
occurred with respect to the Holder. The provisions of this Section 4(n) shall
apply similarly and equally to each Settlement Document.

 

[Signature Page Follows]

 

  8 

  

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  UNI-PIXEL, INC.         By:     Name: Christine Russell   Title: Chie
Financial Officer

 

[Signature page to Uni-Pixel, Inc. Warrant Exchange Agreement]

 

   

  

 

IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

  HOLDER:               By:   Name:     Title:                         Aggregate
Number of Warrant Shares Issuable Upon Exercise of the Original Warrant of the
Holder*:                     Aggregate Number of Exchange Warrant Shares
Issuable Upon Exercise of the $1.30 Exchange Warrant*:                    
Aggregate Number of Exchange Warrant Shares Issuable Upon Exercise of the $0.35
Exchange Warrant*:                     *Disregarding any limitations on exercise
related thereto.

 

[Signature page to Uni-Pixel, Inc. Warrant Exchange Agreement]

 

   

  

 

EXHIBIT A

 

FORM OF $1.30 EXCHANGE WARRANT

 

(attached hereto)

 

   

  

 

EXHIBIT B

 

FORM OF $0.35 EXCHANGE WARRANT

 

(attached hereto)

 

   

  

 

